Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the disclosure recites hyperlink language, see for example pages 13 and 36. Applicant is advised to delete hyperlink language everywhere in the disclosure, in compliance with 37 CFR section 1.57(d).  
Appropriate correction is required.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Shelly G. Cermak on 3/16/2021.
Examiner’s Amendment to Claims:
In claim 1, line 9, after “Corynebacterium” delete “Brevibacterium, Escherichia, or Pantoea,”.
In claim 11, line 4, after “Corynebacterium” delete “Brevibacterium, Escherichia, or Pantoea,”.

The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-5, 11, 13 and 14 are directed to a glycine-producing bacterium, wherein said bacterium has been modified to overexpress a gene encoding a protein 
wherein said bacterium belongs to the genus Corynebacterium, and
wherein said protein having L-threonine 3-dehydrogenase activity is selected from the group consisting of:
 (A) a protein comprising the amino acid sequence shown in SEQ ID NO: 2, 
(B) a protein comprising the amino acid sequence shown in SEQ ID NO: 2, but which includes substitution, deletion, insertion, and/or addition of 1 to 50 amino acid residues, and wherein said protein has L-threonine 3-dehydrogenase activity,
 (C) a protein having an identity of amino acid residues of not less than 90% with respect to the entire amino acid sequence shown in SEQ ID NO: 2, and wherein said protein has L- threonine 3-dehydrogenase activity, 
and wherein said protein having 2-amino-3-oxobutanoate coenzyme A ligase activity is selected from the group consisting of: 
(D) a protein comprising the amino acid sequence shown in SEQ ID NO: 4, 
(E) a protein comprising the amino acid sequence shown in SEQ ID NO: 4, but which includes substitution, deletion, insertion, and/or addition of 1 to 50 amino acid residues, and wherein said protein has 2-amino-3-oxobutanoate coenzyme A ligase activity,
 (F) a protein having an identity of amino acid residues of not less than 90% with respect to the entire amino acid sequence shown in SEQ ID NO: 4, and wherein said protein has 2-[Page 4 of 11]Atty Ref. No.: US-611 U.S. App. No.: 16/909,139amino-3-oxobutanoate coenzyme A ligase activity as well as a method of 
Claimed glycine producing bacterium is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said product is also non-obvious.
Since said glycine-producing bacterium is both novel and non-obvious, a method of use thereof as specifically claimed, is also novel and non-obvious.
Claims 1-2, 4-5, 11, 13 and 14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656